        Case 1:21-mc-00670-PAE Document 1 Filed 08/11/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ZION WILLIAMSON,
                      Petitioner,               Case No. __________________

                    v.
                                                NOTICE OF PETITIONER
YOUDY SANON,                                    ZION WILLIAMSON’S MOTION TO
                                                COMPEL COMPLIANCE WITH
                      Respondent.               SUBPOENAS



       PLEASE TAKE NOTICE, that upon the annexed memorandum of law, declaration of

Zachary A. Schreiber, Esq., dated August 11, 2021, and the exhibits annexed thereto,

Petitioner Zion Williamson hereby moves before this court, at the courthouse located at 500

Pearl St, New York, NY 10007, for an Order:

       a.     Pursuant to Rule 45 of the Federal Rules of Civil Procedure compelling
              Defendant Youdy Sanon to produce the documents as required by the
              Subpoena to Produce Documents, Information, or Objects or to Permit
              Inspection of Premises in a Civil Action, dated June 16, 2021;

       b.     Pursuant to Rule 45 of the Federal Rules of Civil Procedure compelling Mr.
              Sanon to appear for a deposition as required by the Subpoena to Testify at a
              Deposition in a Civil Action, dated June 16, 2021; and

       c.     For such other and further relief as the Court deems just and proper under the
              circumstances.
       Case 1:21-mc-00670-PAE Document 1 Filed 08/11/21 Page 2 of 2




Dated: August 11, 2021               CLARICK GUERON REISBAUM LLP

                                     /s/ Jeffrey S. Klein
                                     Jeffrey S. Klein
                                     Nora Niedzielski-Eichner
                                     220 Fifth Avenue, 14th Floor
                                     New York, NY 10001
                                     Telephone: (646) 398-5071
                                     jklein@cgr-law.com

                                     and


                                     WEIL, GOTSHAL & MANGES LLP
                                     Edward Soto
                                     Zachary A. Schreiber
                                     767 Fifth Avenue
                                     New York, New York 10153
                                     Telephone: (212) 310-8591
                                     edward.soto@weil.com
                                     zach.schreiber@weil.com

                                     Attorneys for Petitioner Zion Williamson
